DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 March 2022 has been entered.
 
Status of the Claims
Claims 1, 11, 14 and 20 have been amended.
Claims 2 and 12 have been canceled.
Claims 1, 3-11 and 13-20 are pending and have been examined in this Office Action.
A Terminal Disclaimer filed on 10 June 2022 has been approved.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
The rejection of the pending Claims under U.S.C. § 101 is respectfully withdrawn as Applicant has amended the claims.
Applicant’s argument regarding the rejection under pre-AIA  35 U.S.C. § 102(a) as allegedly being anticipated by U.S. Patent Application Publication No. 2012/0289147 to Raleigh et al., (“Raleigh”) of the pending claims as amended is respectfully withdrawn as Applicant’s arguments and claim amendments are persuasive.

Examiner’s Statement of Reasons for Allowance






Best U.S. Reference:  U.S. Patent Application Publication No. 2012/0289147 to Raleigh et al., (“Raleigh”) teaches a method and system for distributing content over a communication network, identifying a portion of a user interface of the user’s wireless device and sending configuration information to the wireless device to assist the wireless device in configuring the user interface in placing a service launch object in a particular portion of the user interface, wherein the service launch object launches the content.
The following is an Examiner’s Statement of Reasons for Allowance:  No prior art cited here or in any previous Office Action fully anticipates nor renders the claims obvious either alone or in combination.  Raleigh does not disclose “generating a plurality of context models based on stored content information for certain service type corresponding to a combination of content item, determining a current situation of the user device, and identifying at least one context item correspond to the determined current situation of the user device.”  Raleigh also fails to disclose that “based on a combination of the identified at least one context item being matched to the selected context model, providing an object associated with the online service provided by the device of the online service provider which selected the context model, via the user interface.”  Therefore, the combination of limitations, clearly presented in the claims of this Application are novel, unobvious and allowable. 

Conclusion
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL DANNEMAN whose telephone number is (571)270-1863. The examiner can normally be reached Mon-Thurs, 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL DANNEMAN/Primary Examiner, Art Unit 3687